NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's 3-29-21 submission has been entered.

Response to Arguments
Applicant's 11-4-20 arguments vis-à-vis rejections under 35 U.S.C. 112, simply stating that the rejections were addressed by the 11-4-20 claim amendments, have been fully considered and are persuasive in view of said amendments.  Said rejections are withdrawn.
Applicant's 11-4-20 arguments vis-à-vis rejections under 35 U.S.C. 103 employing Nunoshige et al., US 2013/0048853 (published 2/28/13) (“Nunoshige”) in view of Dixon et al., US 2003/0144421 (published 7/31/03) (“Dixon”) as the primary references therefor, stating in pertinent part that neither Nunoshige’s glass filter nor its hydroxypropylcellulose (“HPC”) could reasonably be considered to be the binder as claimed, have been fully considered.  Only the aforementioned argument is found persuasive (see the analysis detailed below); all of applicant’s other arguments, while also fully considered, were unpersuasive.  Since said rejections are withdrawn due to the persuasiveness of even one of applicant’s arguments, it is unnecessary to detail the reasons why applicant’s other arguments are unpersuasive.

Election/Restriction
Claim 1 is directed to an allowable product as detailed below. Per MPEP 821.04(B), claims 12-15, directed to the method of using an allowable product, previously withdrawn from consideration as a result of the 5-26-20 Restriction Requirement (“R/R”), are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the R/R is hereby withdrawn. In view of the withdrawal of the R/R as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); MPEP 804.01.

Terminal Disclaimer (“TD”)
The 11-4-20 TD disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent(s) granted/issued from co-pending Appl’n # 16/080,105 (“’105”) has been reviewed and is accepted.  The TD has been recorded and is sufficient to overcome the provisional, non-statutory, obviousness-type rejections over ‘105.  Said rejections are withdrawn.

Claim Interpretation
To the extent that claim 1’s “free radical initiator” employed in the polymerization reaction that forms claim 1’s polymeric sorbent embraces (i.e. may be) azobisisobutyronitrile (“AIBN”, a free radical initiator for free radical polymerizations), note that AIBN’s decomposition products that are produced in the polymerization process will reasonably be expected to be present in the resulting polymer.  See, e.g., Oishi et al., US 2003/0064237 (published 4/3/03) at par. 7 (stating that “Since no AIBN as a polymerization initiator is used, no AIBN decomposition products remains in the fine [polymer product] particles”).

Allowable Subject Matter
Claims 1-15 are allowable over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  The following is an Examiner’s statement of reasons for allowance: regarding independent claims 1 and 12, the most pertinent prior art of record appears to be Nunoshige in view of Dixon, whose collective teachings and suggestions are in the 9-28-20 Claim 1 (and claim 12, since it refers back to claim 1 and thus requires all the limitations thereof) has been allowed over said references, however, at least because i) Nunoshige’s glass filter cannot reasonably be considered to be a binder that holds multiple particles of the polymeric sorbent together in (i.e. within/inside) the composite granules as claim 1 requires, and ii) Nunoshige’s HPC cannot be considered to be such a required binder since it is not blended with particles of the polymeric sorbent- it is instead added as a starting material in the aq. polymerization reaction, and altering Nunoshige’s order of mixing to instead blend the HPC with the polymeric (i.e. polymerized) sorbent particles as claimed would materially alter Nunoshige’s mode of operation and/or render its product unsuitable for its stated purpose (i.e. such a modification is non-obvious).  See MPEP 2143.01 V-VI.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany said fee.  Such comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 9:15-5:45 (Central).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Stanley Silverman can be reached on (571)272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ April 13, 2021
Primary Examiner
Art Unit 1736